Citation Nr: 0832894	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to increased evaluations for lumbosacral 
herniated nucleus pulposus post discetomy with radiculopathy, 
initially evaluated as 10 percent disabling from October 1, 
2001 through June 27, 2002 and as 20 percent disabling as of 
September 1, 2002.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1981 until 
September 2001, serving as a Senior Chief Hospital Corpsman. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted the veteran's lumbosacral 
strain with L5 herniated nucleus pulposus service connection 
claim, and assigned an initial disability rating of 10 
percent as of October 1, 2001.  This disability rating was 
increased to 20 percent in a December 2003 rating decision, 
effective from September 1, 2002 (a temporary 100 percent 
evaluation was in effect from June 28, 2002 until September 
1, 2002).  Both the initial 10 percent evaluation and the 
current 20 percent evaluation remain at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The veteran received 
a temporary total disability rating in June 2002 and in 
February 2006 as a result of surgeries he had undergone to 
treat his back condition.

The veteran did not appear for a central office hearing that 
was scheduled to take place in August 2008.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the veteran's 
lumbosacral herniated nucleus pulposus post discetomy with 
radiculopathy has been shown to be productive of no more than 
minimal lumbosacral range of motion, albeit with pain on 
motion; moreover, there is no evidence of ankylosis.

2.  The veteran also has left lower extremity radiculopathy 
that is commensurate to no more than mild paralysis of the 
sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
the veteran's lumbosacral herniated nucleus pulposus post 
discetomy for the period from October 1, 2001 through June 
27, 2002 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 
(2007); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's lumbosacral herniated nucleus pulposus post 
discetomy for the period beginning on September 1, 2002 have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237 to 5243 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

3.  The criteria for a separate evaluation of 10 percent for 
radiculopathy of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4,124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 
38 U.S.C. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir. 2007).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements. Id.  The veteran has made 
no such allegations of prejudice in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records and 
private treatment records have been obtained.  The veteran 
has been afforded VA examinations and a sufficient medical 
opinions have been obtained.

As the veteran's representative has indicated that there is 
no additional pertinent information to be provided, the Board 
may proceed with consideration of the veteran's claim.

Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R., parts 3 and 4, whether or 
not they are raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the 
entire history of the veteran's disability is also 
considered.  Consideration must be given to the ability of 
the veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
These revisions took place in two phases.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy which characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed by a physician and 
treatment by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

The remaining diagnostic criteria for evaluating spine 
disorders were revised at a later date, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002), a 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

Factual Background and Analysis

The veteran contends that he is entitled to an initial 
disability rating greater than 20 percent for his back 
condition due to his persistent back pain.  

A February 2002 examination conducted for VA revealed the 
veteran's complaints of back pain.  His flexion was to 95 
degrees, with pain beginning at 90 degrees; and his extension 
was to 35 degrees, with pain beginning at 20 degrees.  His 
right lateral flexion was to 40 degrees, without pain; and 
his left lateral flexion was to 40 degrees, with pain 
beginning at 20 degrees.  Right and left rotation was to 35 
degrees, with pain beginning at 20 degrees.  Pain limited the 
veteran's range of motion as described.  A diagnosis of 
chronic lumbosacral strain with left sciatica was made.

In June 2002, the veteran underwent a L5-S1 discetomy.  He 
was diagnosed with an L5 herniated nucleus pulposus and left 
radiculopathy.

A September 2002 examination conducted for VA revealed the 
veteran's complaints of back pain and tingling in his left 
lower extremity.  This pain radiated to the level of his 
popliteal fossa.  Physical examination revealed no radiating 
pain in the lumbar spine, muscle spasms, or tenderness on 
palpation.  His lumbosacral spinal range of motion was within 
normal limits.  No radiculopathy symptoms were present.  A 
diagnosis of lumbosacral strain with L5 herniated nucleus 
pulposus was made.

A June 2005 treatment note from Dr. J.P. reflected the 
veteran's complaints of back and left leg pain, describing 
his back pain as a "6" on a 10 point scale and radiating 
into the left L5 distribution.  This pain was described as 
intermittent with episodes occurring several times per day 
and increased in frequency.  The veteran reported that this 
pain was aggravated by bending, driving long distances, 
lifting, prolonged sitting, prolonged standing, and staying 
in one position for extended periods.  Left leg paresthesias 
involving the left L5 distribution were also noted.  A 
physical examination revealed a normal spinal range of motion 
with the lumbar midline paraspinal musculature tender to 
palpation.  Assessments of lumbar region disc disorder, 
lumbosacral radiculopathy, and lumbar disc herniation at L4-5 
were made.

Follow-up progress notes from Dr. J.P. dated August 2005 
through April 2006 revealed consistent symptomology.  In 
December 2005, an assessment of lumbosacral radiculopathy was 
made.  Paresthesias (tingling) were noted at the February and 
April 2006 examinations.

MRIs from August 2004 and June 2005 confirmed the veteran's 
L4-5 disc herniation.  A November 2005 diskogram revealed 
mild discogenic pain at L4-5.

The veteran underwent a lumbar discetomy and fusion in 
January 2006 to treat his recurrent L4-5 disc herniation with 
mechanical pain.

An April 2006 VA examination concerned the veteran's 
condition post L5-S1 herniated lumbar disk and fusion for 
herniated nucleus pulposus.  The veteran reported that he 
suffered from thoracolumbar paraspinal discomfort with 
bending, twisting, heavy lifting and standing or sitting for 
long periods of time.  He did not report that he suffered 
from lower extremity paresthesias, bowel/bladder dysfunction, 
and decreased muscle strength or gait disturbance.  He 
described constant lumbosacral pain, that intermittently 
traveled distally and which he rated an "8" on a 10 point 
scale.  The pain was described as burning, aching and 
oppressing in nature and can be elicited by physical 
activity.  The veteran took prescription medication to treat 
his pain with some relief.  He required a brace for 
ambulation.  No periods of incapacitation or time lost from 
work were reported.
A physical examination of the thoracolumbar spine revealed no 
complaints of radiating pain on movement.  No muscle spasms, 
tenderness or ankylosis were noted.  His lumbosacral range of 
motion was within normal limits and was not  limited by 
repetitive use fatigue, weakness, lack of endurance and 
incoordination.  Intervertebral disc syndrome with chronic 
and permanent nerve root involvement was not present.  The 
previous diagnosis of lumbar strain with L-5 herniated 
nucleus pulposus, status post discetomy.

In this case, the Board finds no evidence that the veteran's 
service-connected lumbosacral spine disorder, in and of 
itself, warrants an evaluation in excess of 20 percent 
regardless of the diagnostic criteria applied.  In terms of 
limitation of motion, lumbosacral strain, and intervertebral 
disc syndrome, there is no indication of a disability that is 
more than moderate in degree; rather, the veteran has 
demonstrated essentially minimal limitation of motion, albeit 
with pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  Significantly, there 
is no evidence whatsoever of either incapacitating episodes 
of intervertebral disc syndrome or ankylosis.  The underlying 
20 percent evaluation thus remains appropriate, and no 
increase in that current evaluation is warranted.  The Board 
does, however, note the significant pain findings from the 
February 2002 VA examination and concludes that the 20 
percent evaluation should be assigned for moderate symptoms 
for the period from October 1, 2001 through June 27, 2002.

That does not end the Board's inquiry, however.  The recent 
medical evidence of record clearly confirms radiculopathy of 
the left lower extremity.  While this finding has been shown 
on multiple occasions, it is noteworthy that it was not 
reported on the veteran's most recent VA examination in April 
2006.  This suggests that the radiculopathy is not more than 
mild in degree.  Accordingly, in view of Diagnostic Code 5243 
and 38 C.F.R. § 4.124a, Diagnostic Code 8520, the Board finds 
that a separate 10 percent evaluation is warranted for left 
lower extremity radiculopathy, as commensurate to mild 
paralysis of the sciatic nerve.  

As a final matter, the Board notes that, in exceptional 
cases, an extra-schedular rating may be provided.  38 C.F.R. 
§ 3.321.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id.  

Turning to the first step of the extra-schedular analysis, 
the veteran's disability is manifested by minimal limitation 
of motion and back pain.  The rating criteria contemplate 
such symptomatology, and no referral for extra-schedular 
consideration is required.  The veteran has denied that his 
back condition has impacted his employment.  No periods of 
hospitalization for which the veteran did not receive a total 
temporary disability rating have been reported.  In the 
absence of exceptional factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Overall, the evidence of record supports an increase to 20 
percent for lumbosacral herniated nucleus pulposus post 
discetomy for the period from October 1, 2001 through June 
27, 2002; no increase in the 20 percent evaluation effective 
from September 1, 2002; and a separate 10 percent evaluation 
for left lower extremity radiculopathy.  The veteran's appeal 
is thus granted in part and denied in part.  38 C.F.R. § 4.7.  


ORDER

Entitlement to an initial 20 percent evaluation for 
lumbosacral herniated nucleus pulposus post discetomy for the 
period from October 1, 2001 through June 27, 2002 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral herniated nucleus pulposus post discetomy for the 
period beginning on September 1, 2002 is denied.

Entitlement to a separate 10 percent evaluation for left 
lower extremity radiculopathy is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


